693 So.2d 631 (1997)
Dulce COLLAZO, etc., Appellant,
v.
John Joseph HUPERT, Appellee.
No. 96-929.
District Court of Appeal of Florida, Third District.
April 2, 1997.
Rehearing Denied June 4, 1997.
Ratiner & Glinn; Arnold R. Ginsberg and Todd R. Schwartz, Miami, for appellant.
Kubicki, Draper and Angela C. Flowers, Miami, for appellee.
Before NESBITT, JORGENSON and SHEVIN, JJ.
PER CURIAM.
We reverse the summary judgment entered in favor of driver John Joseph Hupert, defendant below, in this vehicle collision case. Because discovery was still pending, the trial court should not have entertained a motion for summary judgment until such discovery was concluded. Brandauer v. Publix Super Markets, Inc., 657 So.2d 932, 933 (Fla. 2d DCA 1995); Sica v. Sam Caliendo Design, Inc., 623 So.2d 859 (Fla. 4th DCA 1993); Singer v. Star, 510 So.2d 637, 639 (Fla. 4th DCA 1987); Danna v. Bay Steel Corp., 445 So.2d 704, 705 (Fla. 4th DCA 1984). Plaintiff, a passenger in the truck which collided with Hupert's vehicle, objected on this basis and apprised the court that several witnesses, including the parties' respective accident reconstruction experts, were scheduled for deposition later the same month. Accordingly, we reverse the judgment under review and remand for completion of discovery following which defendant may renew his motion for summary judgment.